Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 13, 2022 has been entered.

Notice of Allowance
1. 	This action is in response to the amendment filed July 13, 2022. 
Applicant has cancelled Claims 1-4 and 8, amended Claim 5, and withdrawn Claims 9 and 11-15.

Rejoinder
2. 	Claims 5-7 and 10 are allowable. The restriction requirement between skin defect species and their corresponding treatment step species, as set forth in the Office action mailed on May 7, 2015, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 9 and 11-12, directed to previously non-elected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Priority
This application is a continuation of application 12/776,163, filed May 7, 2010, now U.S. Patent 8,529,883. 

Examiner’s Amendment-Claims
3. 	The following Examiner's amendments have been authorized by Applicant's representative, Paul Legaard, at 610-651-2277 on August 12, 2022. 

Claims 13-15 are cancelled.

Claim 5 has been re-written as follows:	Claim 5: 	A method of treating skin defects, the method comprising the steps of: 
a) determining a total cell count of an in vitro expanded autologous human fibroblast population of between 3.4x10^8 and 1x10^9 cells; 
b) freezing a sample of the cell population of step (a) in a cryopreservation medium comprising a cryopreservative, Iscove’s Modified Dulbecco’s Medium (IMDM), and dimethyl sulfoxide (DMSO) via a controlled rate freezing step process, 
wherein the freezing process comprises of a control rate freezing step to the following ramp program: 
STEP 1: wait at 4.0 C
STEP 2: 1.0°C/minC/m to -4.0°C (sample probe)
STEP 3: 25.0°C /minC/m to -40°C (chamber probe)
STEP 4: 10.0°C /minC/m to -12.0°C (chamber probe)
STEP 5: 1.0°C /minC/m to -40°C (chamber probe)
STEP 6: 10.0°C /minC/m to -90°C (chamber probe)
STEP 7: end; 
c) thawing a frozen sample of the autologous human fibroblast cell population from step (b); 
d) determining that the thawed sample of cells of step (c) comprise at least 98% autologous human fibroblasts;
e) determining that at least 85% of the thawed cells of step (c) are viable after freezing and thawing to render a cell formulation, wherein cell viability is determined using a membrane-permeable dye and a membrane-impermeable dye combination; and 
f) injecting an effective amount of a frozen and thawed dosage formulation consisting essentially of between 1.0 and 2.7 x10^7 cells/mL of the thawed cells of (c) into the superficial papillary dermis of a site to be treated, in two or three treatments separated by five weeks plus or minus seven to ten days,
wherein at least 98% of the thawed cells are autologous human fibroblast cells reactive with a cell surface marker for fibroblasts and not with a cell surface marker for keratinocyte cells, and at least 85% of which are viable after freezing and thawing, 
wherein two to six mLs of the dosage formulation is injected in each treatment, and 
wherein the dosage formulation does not comprise a structural filler and acts gradually to treat skin defects over time through tissue repair and regeneration.

4. 	The following is an Examiner’s statement of reasons for allowance: 
	The prior art does not teach or fairly suggest the recited control rate freezing step ramp program from which Applicant achieved a high yield of cell viability, at least 85% viability after thawing, which is a critical parameter for the therapeutic cell composition comprising at least 98% autologous fibroblasts. 
Step (f) does not refer directly back to step (d) or step (e) because those cell samples may refer to quality control testing steps (see, for example, specification pg 9, line 11, “Quality Control (QC) release testing for safety” and pg 11, lines 25-26, “submitted for Quality Control testing”). It is considered that the step (d) and step (e) sample results achieved from step (c) will be essentially equivalent and present in the step (f) sample that is injected, per the freezing and thawing steps (b) and (c) shared by steps (d), (e), and (f).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5. 	Claims 5-7 and 9-12 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633